DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,6-15,17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140071427 A1 (Last).
                          Claim 1, Last teaches a device, comprising: 
                      a light sensor (see FIG. 19 Ref 1910 para 128 note photodetector array 1910 .Para 40 note photodetectors and sensors); 

                  a second lens (see FIG. 19 Ref 1921 para 128 note imaging lens) positioned along the light receiving path and positioned between the first lens (see FIG. 19 Ref 1920 para 128 note imaging lens) and the light sensor (see FIG. 19 Ref 1910 para 128 note photodetector array 1910), the second lens having a third surface facing the second surface of the first lens and a fourth surface opposite the third surface, the fourth surface facing the light sensor (see FIG. 19 Ref 1920,1921,1910), wherein at least one of the first, second, third, and fourth surfaces is a Fresnel surface (para 128 note imaging lenses 1920, 1921, which can be similar to the lens 1520 of FIG. 15. Para 101 note  single- or double-sided Fresnel).  
                   Claim 2, Last teaches the device of claim 1, further comprising an optical filter (see FIG. 19 Ref 1950 ) between the second lens and the light sensor (see FIG. 19 Ref 1921,1950,1910).  
                  Claim 3, Last teaches the device of claim 2 wherein the optical filter is a bandpass filter (see FIG. 19 Ref 1950 Band-pass coating . Para 64 note filter).  
                  Claim 6, Last teaches the device of claim 1 wherein more than one of the first, second, third, and fourth surfaces are Fresnel surfaces (para 128 note imaging lenses 1920, 1921, which can be similar to the lens 1520 of FIG. 15. Para 101 note  single- or double-sided Fresnel).  
Claim 7, Last teaches the device of claim 1 wherein the fourth surface is a Fresnel surface (para 128 note imaging lenses 1920, 1921, which can be similar to the lens 1520 of FIG. 15. Para 101 note  single- or double-sided Fresnel).  
                 Claim 8, Last teaches the device of claim 7 wherein the third surface is a Fresnel surface (para 128 note imaging lenses 1920, 1921, which can be the same or similar to the lens 1520 of FIG. 15. Para 101 note  single- or double-sided Fresnel).  
                 Claim 9, Last teaches the device of claim 1, further comprising a third lens positioned along the light receiving path of the light sensor (see FIG. 20 and 21 Ref 2021. Para 141 note multiple imaging lenses).  
                Claim 10, Last teaches a time-of-flight (TOF) sensor, comprising:
                     a light-emitting device which (see FIG. 19 para 132 note emitters in the array 1910) in operation, transmits an optical pulse (see FIG. 19 para 132 note emit light); 
                   a light sensor (see FIG. 19 Ref 1910 para 128 note photodetector array 1910 )which, in operation, receives a reflected portion of the optical pulse (para 132 note reflect the light back and also note photodetectors); 
                 and an optical lens system positioned in a light receiving path (see FIG. 19 Ref 1920,1921) of the light sensor, the optical lens system including:
                    a first lens having a first surface (see FIG. 19 Ref 1920 para 128 note imaging lens) and a second surface opposite the first surface, and a second lens positioned between the first lens and the light sensor, the second lens (see FIG. 19 Ref 1921 para 128 note imaging lens)  having a third surface facing the second surface of the first lens and a fourth surface opposite the third surface, the fourth surface facing the light sensor (see FIG. 19 Ref 1920,1921,1910), 
                   Claim 11 , Last teaches the TOF sensor of claim 10 wherein the fourth surface is a Fresnel surface (para 128 note imaging lenses 1920, 1921, which can be the same or similar to the lens 1520 of FIG. 15. Para 101 note  single or double-sided Fresnel).  
                 Claim 12 , Last teaches the TOF sensor of claim 10 wherein the third surface is a Fresnel surface (para 128 note imaging lenses 1920, 1921, which can be the same or similar to the lens 1520 of FIG. 15. Para 101 note  single or double-sided Fresnel).    
                 Claim 13, Last teaches the TOF sensor of claim 10 wherein the third surface and the fourth surface are Fresnel surfaces (para 128 note imaging lenses 1920, 1921, which can be the same or similar to the lens 1520 of FIG. 15. Para 101 note  single or double-sided Fresnel).      
                 Claim 14, Last teaches the TOF sensor of claim 10 wherein the light-emitting device comprises at least one of a vertical cavity surface emitting laser (VCSEL) and a light- emitting diode (LED) (para 40 note VCSEL and also note LEDs).  
                Claim 15, Last teaches the TOF sensor of claim 10, further comprising an optical bandpass filter positioned between the second lens and the light sensor (see FIG. 19 Ref 1950 Band-pass coating . Para 64 note filter).  
                     Claim 17. An optical sensor package comprising: 
                   a substrate (see FIG. 19 para 136 note ASIC 1930, para87 note substrate); 
                 a light-emitting device coupled to the substrate (see FIG. 19 Ref 1910 and 1930 para 128 note emitter array 1910); 

              a first lens positioned along a light receiving path of the image sensor, the first lens having a first surface and a second surface opposite the first surface (see FIG. 19 Ref 1920 para 128 note imaging lens);
              and a second lens (see FIG. 19 Ref 1921 para 128 note imaging lens) positioned along the light receiving path and positioned between the first lens (see FIG. 19 Ref 1920 para 128 note imaging lens) and the image sensor, the second lens having a third surface facing the second surface of the first lens and a fourth surface opposite the third surface, the fourth surface facing the sensor die (see FIG. 19 Ref 1920,1921,1910), wherein at least one of the first, second, third, and fourth surfaces is a Fresnel surface (para 128 note imaging lenses 1920, 1921, which can be the same or similar to the lens 1520 of FIG. 15. Para 101 note  single or double-sided Fresnel).    
                  Claim 18. The optical sensor package of claim 17 wherein the light-emitting device comprises at least one of a vertical cavity surface emitting laser (VCSEL) and a light-emitting diode (LED) (para 40 note VCSEL and also note LEDs).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140071427 A1 (Last) in view of US 20200112662 A1 (SAKAMOTO et al.).
                          Claim 4, Last teaches the device of claim 3. Last fails but SAKAMOTO teaches wherein the bandpass filter is configured to block light having a wavelength outside of a range from 920 nm to 960 nm (para 92 note band-pass filter and infrared. Note range 920nm-960nm is in the infrared region).  
                  It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Last and SAKAMOTO because infrared wavelength is eye safe.

Claims 5,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140071427 A1 (Last) in view of US 10393874 B2 (Schmidtke et al.).
               Claim 5, Last teaches the device of claim 1. Last fails but Schmidtke teaches wherein the light sensor comprises an array of single-photon avalanche diodes (Col 7 line 1-6 note plurality of SPADS).  
                  It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Last and Schmidtke because a SPAD is able to 
          Claim 16, Last teaches the TOF sensor of claim 10. Last fails but Schmidtke teaches the sensor further comprising: 
                       a reference light sensor (FIG.1 and FIG. 2 Ref 28 col 7 line 1-20 note detection region 28 and reference radiation);
                       and range detection circuitry which, in operation, determines a distance to an object based on signals received from the light sensor and the reference light sensor (col 6 line 1-15 note time-of-flight. Col 6 line 14-20 note calibration reference measurement)). 
                  It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Last and Schmidtke because teaches (col 6 line 14-20 note compensate phase shifts).
Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140071427 A1 (Last) in view of US 9194701 B2 (Bösch et al.).
                 Claim 19, Last teaches the optical sensor package of claim 17. Last also teaches a first lens, second lens and substrate. Last fails but Bösch teaches the sensor further comprising a cap coupled to the substrate (col 7 line 40-45 note substrate), the cap defining a first opening over the light-emitting device (see figure 3c Ref 20, note light is emitted from the opening) .


                          Therefore, one of ordinary skill in the art before the effective filling date would modify the sensor such that the sensor further comprising a cap coupled to the substrate, the cap defining a first opening over the light-emitting device and a second opening over the first lens, the second lens, and the image sensor.
               Claim 20, Last as modified in view of Bösch teaches the optical sensor package of claim 19. Bösch teaches wherein the cap includes an inner wall that optically separates the light-emitting device from the image sensor (see Figure 3c Ref 28).
                 Regarding Claims 19 and 20,  it would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Last and Bösch because separating the emission and reception unit creates a biaxial arrangement and biaxial arrangement helps avoiding near-field backscattered radiation that may saturate photo-detector. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDA NASER whose telephone number is (571)272-5233. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDA NASER/Examiner, Art Unit 3645                                                                                                                                                                                                        

/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645